Citation Nr: 9920658	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  96-13 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include chronic undifferentiated schizophrenia, paranoid 
schizophrenia, and schizoaffective disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

The veteran had active service from February 1984 to June 
1984.

This matter arises before the Board of Veterans' Appeals 
(Board) from a February 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder to 
include chronic undifferentiated schizophrenia, paranoid 
schizophrenia, and schizoaffective disorder (hereinafter 
"psychiatric disorder").  


FINDINGS OF FACT

1.  Entitlement to service connection for the veteran's 
psychiatric disorder was denied by the Board in a decision 
dated in October 1990.

2.  Evidence the veteran has submitted since the Board's 
October 1990 rating decision consists of multiple private 
hospital records reflecting treatment from 1993 to 1996, 
private medical doctors' statements, 1994 hearing testimony, 
and several lay and personal statements.


CONCLUSION OF LAW

Evidence received since the Board's October 1990 rating 
decision that denied service connection for the veteran's 
psychiatric disorder is not new and material.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the Board denied 
entitlement to service connection in a decision dated in 
October 1990.  The Board essentially based its decision on 
the veteran's service medical records, hospital records dated 
in 1987, an October 1987 Department of Mental Health report, 
1988 to 1989 outpatient treatment records, and VA psychiatric 
evaluations conducted in February and May 1989.  In spite of 
the veteran's allegations that his service medical records 
are missing that contained pertinent records, the Board found 
that the evidence overall did not support that the diagnosis 
of schizophrenia, made 3 years after service, was related to 
service.  

Thereafter, the veteran submitted multiple private 
hospitalization records that extended from June 1993 to June 
1995.  In June 1993, the veteran was admitted involuntarily 
for treatment related to self-destructive impulses, suicidal 
and homicidal ideations, and behavior aberrations.  The 
physician noted that the veteran had seven hospitalization 
admissions in 1993.  Pertinent diagnostic assessments 
rendered included chronic, undifferentiated schizophrenia 
with acute exacerbation due to medication noncompliance.  In 
July 1993, the veteran was admitted for depression, 
hallucinations, and suicidal ideations.  The diagnosis was 
paranoid schizophrenia.  The veteran stated that he had no 
military history and that he collects Social Security 
benefits.  He also related that he started using drugs at age 
12 and that he had used every kind of drug and alcohol that 
there is.  

In a mental health service patient advisement dated in 
November 1993, the nurse revealed that the veteran was a 
danger to himself and others, and was disabled to the extent 
that he was rendered unable to provide for himself.  In a 
psychiatric history and physical examination conducted at San 
Fernando Community Hospital, the physician recited the 
veteran's psychiatric troubles that included delusional 
thinking, hallucinations, suicidal ideations and repeated 
suicide attempts, and an overall inability to care for 
himself.  The diagnoses were schizoaffective disorder with 
suicidal ideation and acute exacerbation at Axis I; schizoid 
at Axis II.  

A psychiatric evaluation conducted in May 1994 at a private 
medical center discloses the veteran's record of 
hospitalization for various psychiatric disorders. The 
veteran reported that he had been hospitalized since his 
early teens for psychiatric problems.  Diagnoses rendered 
included schizoaffective disorder in acute exacerbation.  An 
emergency room certificate dated in September 1994 is of 
record for complaints of suicidal ideation.

In May 1995, the veteran was treated for paranoid 
schizophrenia, episodic, with intermittent residual symptoms; 
the diagnosis was paranoid personality disorder.  In June 
1995, the veteran was treated at Robert F. Kennedy Medical 
Center with diagnoses of paranoid type schizophrenia, chronic 
with acute exacerbation and personality disorder.

A private medical doctor's statement dated in November 1995 
reveals the veteran's longstanding history of chronic 
paranoid schizophrenia.  The social worker indicated that the 
veteran had been hospitalized over 20 times since 1984 and 
required ongoing medication.  Also noted is that the veteran 
reported symptomatology of psychiatric problems after 
discharge from service and that he finally sought help in 
1985.  

The veteran's brother provided a lay statement in April 1996 
on behalf of the veteran.  He stated that when the veteran 
entered service, he was perfectly well and that afterward, he 
was incapable of thinking for himself.  He noticed that after 
service, the veteran frequently was not responsive.  He also 
stated that the veteran's speech and behavior were different 
after discharge. 

Private hospital records for admission in May to June 1996 
reveal complaints of increased depression and danger to self.  
The diagnosis rendered was schizophrenia, chronic and 
undifferentiated type.  A private psychiatrist's statement 
dated in July 1996 is of record that reveals ongoing 
treatment over an eight-month period for classic symptoms of 
paranoid schizophrenia.  The veteran dated the onset of his 
psychiatric symptoms after he began service.  The 
psychiatrist stated that he could not independently verify 
that information.  

In September 1996, the veteran had a personal hearing.  At 
that time, he testified that he has been using drugs for a 
long period of time to take away the misery.  Transcript (T.) 
at 3.  Further, he stated that when he entered service, he 
had indicated that he had problems with dizziness and that it 
was getting worse.  (T.) at 4.  He further testified that he 
began to hear voices when he was in the military tank and 
shooting.  (T.) at 7.  However, he stated that he was sent by 
his Captain to a psychologist, but was not prescribed any 
medication.  (T.) at 8.  He also stated that as he recalls, 
prior to service, he saw a psychologist for problems he was 
having with excessive worrying.  (T.) at 8.  

Also of record is an October 1996 statement from a 
psychologist in which the veteran reported the onset of his 
psychiatric disability as during service.  Further, the 
psychologist stated that it appeared obvious that the veteran 
did not become mentally ill after discharge, since it seems 
that he had problems before service.

Analysis

The issue for determination in this case is whether the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for his 
psychiatric disorder.  The Board notes that in cases where a 
claim previously has been disallowed, that claim shall be 
reopened based upon presentation of new and material evidence 
that relates directly and substantially to the specific 
matter under consideration.  38 U.S.C.A. §§ 5108; 38 C.F.R. 
§§ 3.156; see also Thompson v. Derwinski, 1 Vet. App. 251, 
253, (1991).  Unless the Board finds that the veteran has 
submitted new and material evidence, it does not have 
jurisdiction to reopen a previously adjudicated claim.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  When 
a veteran seeks to reopen a final claim, the Board must 
review all of the evidence of record before it can determine 
whether the claim should be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); see also Glynn v. 
Brown, 6 Vet. App. 523 (1994).  

At the outset, the Board notes that in this veteran's case, 
no new and material evidence has been submitted so as to 
permit a reopening of the veteran's claim of entitlement to 
service connection for his psychiatric disorder.  
Specifically, upon review of all the evidence of record 
currently before the Board for consideration, the Board finds 
that the veteran in this case has failed to provide new and 
material evidence directly related to his service connection 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also 
Thompson v. Derwinski, 1 Vet. App. 251, 253.  

As stated above, the veteran's service connection claim for 
an acquired psychiatric disorder to include chronic 
undifferentiated schizophrenia, paranoid schizophrenia, and 
schizoaffective disorder was denied in an October 1990 Board 
decision for lack of evidence to demonstrate that the 
veteran's current psychiatric disability is etiologically 
related to his period of service.  As stated earlier, the 
evidence of record before the Board at that time consisted of 
the veteran's service medical records, including an entrance 
examination that was silent for any pertinent findings.  In 
an accompanying personal medical history, the examiner noted 
the veteran's complaints of nervousness and worry.  

Further, the Board determined that although the veteran's 
private medical records several years after service included 
clinical data related to psychiatric care for schizophrenia, 
personality disorder, and a history of substance abuse, there 
was no medical evidence which reflects that schizophrenia 
began in service, was aggravated by service, or was 
manifested within the first year following the veteran's 
separation from service.  It was noted that a search for 
additional service medical records or VA records showing 
psychiatric hospitalization during or shortly after service 
was negative.  The Board considered 1987 hospitalization 
records, an evaluation from the state mental health 
department, 1988 to 1989 outpatient records, and the results 
from a 1989 VA psychiatric evaluation.  Nonetheless, none of 
the clinical data of record at that time were indicative of a 
medical relationship between the post-service psychiatric 
disability and his military service.  

The Board notes that subsequent to the 1990 decision, the 
veteran in this case has not presented any new evidence that 
bears directly and substantially on the determinative issue.  
In this regard, the evidence submitted by the veteran is 
insufficient to reopen his claim of entitlement to service 
connection for an acquired psychiatric disorder to include 
chronic undifferentiated schizophrenia, paranoid 
schizophrenia, and schizoaffective disorder.  38 C.F.R. 
§ 3.156(a).  

However, the Board does recognize that since the October 1990 
decision, the veteran has submitted new or additional 
evidence in support of his claim.  Specifically, the veteran 
provided evidence of multiple hospitalizations extending from 
1993 to 1996 for treatment of schizophrenia and related 
disorders, including suicidal ideations and a history of 
substance abuse.  Further, the veteran provided evidence of a 
psychiatric evaluation conducted in May 1994 during which 
time the psychiatrist indicated that the veteran was a danger 
to himself.  The veteran also submitted private medical 
doctors' statements regarding their ongoing treatment of the 
veteran's various psychiatric disabilities.  In one 
particular statement in July 1996, the attending psychiatrist 
noted that the veteran dated the onset of his psychiatric 
symptomatology after he began service; however, without 
something further, the psychiatrist was unable to verify such 
relationship.  The psychiatrist did state that since the time 
treatment began, the veteran has been totally disabled due to 
schizophrenia.

Moreover, in addition to the above, the veteran provided 
hearing testimony and personal and lay statements attesting 
to his history of psychiatric disability, including 
schizophrenia-related disorders.  Specifically, in April 
1996, the veteran's brother submitted a statement to the 
effect that the veteran had some sort of mental illness and 
that it has altered the veteran's speech and behavior.  He 
also stated that prior to service, the veteran had no such 
problems or displayed such symptoms.

Nonetheless, although the documents provided by the veteran 
since the 1990 Board decision are new to the record, in the 
sense that those exact documents were not part of the 
veteran's claims file previously, they do not impart any 
material evidence that bears directly and substantially on 
his service connection claim.  38 U.S.C.A. 5108; 38 C.F.R. 
§ 3.156; Thompson v. Derwinski, 1 Vet. App. 251, 253.  
Pursuant to VA law, the veteran must provide evidence that is 
both probative and determinative of the current issue, that 
is, entitlement to service connection for a psychiatric 
disorder, in order to reopen a previously denied claim.  
38 C.F.R. § 3.156(a).  In this regard, the veteran has failed 
to submit such evidence.

Overall, the veteran did not submit evidence that bears 
directly and substantially on his service connection claim.  
Id.  Although the Board presumes the veteran's assertions 
regarding the history of his psychiatric disorders to be 
true, his own statements and those of his family alone are 
not sufficient to reopen his service connection claim.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Overall, 
none of the medical statements or clinical data reflects any 
association with service, other than to say that the 
veteran's psychiatric disorder is related to service merely 
by way of the veteran's own reported history.

Therefore, upon review of the veteran's claim in light of all 
the evidence of record, the Board concludes that "new and 
material" evidence has indeed not been submitted.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  While some of the 
evidence submitted since the October 1990 Board decision 
arguably, is new, to the extent that it was not of record 
previously, the Board concludes that it is not relevant and 
probative of the issue at hand.  That is, the evidence does 
not bear directly and substantially on whether the veteran's 
post-service acquired psychiatric disorder, to include 
chronic undifferentiated schizophrenia, paranoid 
schizophrenia, and schizoaffective disorder, is causally 
related to his period of service in that no competent 
evidence of such relationship has been provided.  
Accordingly, the evidence that the veteran submitted in an 
attempt to reopen his claim of entitlement to service 
connection for his psychiatric disorder is not new and 
material.



ORDER

New and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for acquired 
psychiatric disorder, to include chronic undifferentiated 
schizophrenia, paranoid schizophrenia, and schizoaffective 
disorder, has not been submitted.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

